Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Claim Objections
Claims 1, 2, and 3 are objected to because of the following informalities:  
In claim 1, line 7, “the contact pins and contact openings” lacks antecedent basis. Relatedly, in claim 2 line 2 “the contact pins” lacks antecedent basis.
In claim 3, lines 2 – 3, the claim recites that the collar extends into the plug-type connector. This language is not consistent with the specification or drawings, which disclose the collar of the plug extending into the insulating body. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charging station recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,070,417 (“Meleck”) in view of U.S. Pub. No. 2019/0074620 (“Moseke”).

Regarding claim 1, Meleck discloses a charging cable (10) for an electric car, the charging cable comprising: an insulating body (the body including portion 16, 12b, and 30) that is configured to be directly and detachably connected to the electric car (portion 16 configured to directly attach to and detach from a car), a connecting line (12a), and a plug-type connector (32) mounted to the connecting line (32 is mounted to an end of 12a), the plug-type connector having contact pins (36), wherein the plug-type connector detachably connects the insulating body to the connecting line via the contact pins and contact openings (an electrical connection of cable 12a to body 30/12a/16 when 32 plugs into 30, and 32 is detachable from 30, see the abstract), .
Meleck does not disclose wherein the connecting line has an inflow and outflow for cooling fluid, wherein the plug-type connector comprises a fluidic connection of the inflow and outflow, and wherein the fluidic connection is defined within the plug-type connector and the and the inflow and outflow terminate in the plug-type connector.
However, Moseke teaches a charging cable, where a plug type connector (3) has a connecting line (2) and terminals (32), and wherein the connecting line has an inflow (21) and outflow (22) for cooling fluid (see at least [0082]), wherein the plug-type connector comprises a fluidic connection of the inflow and outflow (see Fig. 18, the inflow and outflow are fluidically connected to each other), and wherein the fluidic connection is defined within the plug-type connector and the inflow and outflow terminate in the plug-type connector (see at least Figs. 10, 17, and 18).
It would have been obvious to have included inflow and outflow for cooling fluid in the plug connector 32 of Meleck as taught by Moseke, because the circulating coolant fluid would be useful to remove excess heat in the long cable portion 12a which is extending from the base station to near the vehicle. Such cooling improves the current carrying ability of the cable and contacts.
Regarding claim 2, Meleck discloses wherein the contact pins (36) are connected to the insulating body (there is an electrical connection between 36 and 16).
Regarding claim 3, Meleck discloses wherein the plug-type connector has a collar (see the portion at and around portion 38, Fig. 3), and the plug-type connector is shaped such that the collar extends into the plug- type connector when the insulating body is connected to the 
Regarding claim 4, Meleck discloses wherein the collar has a mechanical locking means (see 42).
Regarding claim 5, Meleck discloses wherein the mechanical locking means is a lock (42 locks within aperture 50).
Regarding claim 12, Meleck discloses wherein the insulating body (30/12a/16) comprises at least one contact pin or at least one contact opening (see 48).
Regarding claim 14, Meleck discloses a charging station (24 and 10) comprising the charging cable (10) as claimed in claim 1 (see above).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meleck as modified by Moseke as applied to claim 12, above, and further in view of U.S. Pat. No. 9,080,246 (“Volkov”).
Meleck does not disclose wherein the at least one contact pin or the at least one contact opening of the insulating body has a nickel-gold surface. However, Volkov teaches contact terminal structures wherein nickel and gold plating is placed on a copper terminal base portion (see at least the abstract, col. 2, Ins. 34 - 40, and col. 6, Ins. 43 - 49 and 62 - 64). It would have been obvious to plate the pin or opening of Meleck as taught by Volkov, because the nickel-gold plating provides good corrosion resistance.
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that connector 3 of Moseke is analogous to the insulating body 16 of Meleck and thus it would not have been obvious to modify cable 12a of Meleck to include cooling as taught by Moseke. Examiner cannot concur.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the connector body 32 of Meleck plugs into a connector body which includes 16, 12b, and 30. The teachings of Moseke relate to modifying a plug to include a cooling channel within the cable of the plug and which terminates in the plug. This teaching is not limited to plugs such as that specifically illustrated and disclosed by Moseke, and a person of ordinary skill in the art would recognize that a plug such as the plug of Meleck would benefit from cooling in the channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833   

                                                                                                                                                                                     /renee s luebke/Supervisory Patent Examiner
Art Unit 2833